Citation Nr: 1541461	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-31 090A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include due to herbicide exposure.  

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for kidney disease.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for neuropathy of the right foot.

6.  Entitlement to service connection for neuropathy of the left foot.

7.  Entitlement to service connection for neuropathy of the right hand.

8.  Entitlement to service connection for neuropathy of the left hand.

9.  Entitlement to service connection for chronic obstructive pulmonary disease.

10.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION
 
Appellant represented by:  Christopher Loiacono, Agent
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel


INTRODUCTION
 
The Veteran had active service from June 1970 to December 1971.  
 
This matter comes before the Board of Veterans' Appeals (Board) from January 2011 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
 
The Veteran was scheduled for a hearing in July 2015, however, the record shows that he waived his right to testify at a hearing.  
 
This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  
 
The issue of individual unemployability has been raised by the record in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND
 
The Board must remand the claims for further development.  
 
The Veteran stated that his military occupational specialty was repeatedly changed and that he performed duties outside the scope of his stated specialty, clerk typist.  Specifically, the Veteran and his representative state that he was part of a wrecker crew, which recovered vehicles from all over Korea, including in the demilitarized zone (DMZ).  A review of the appellant's service personnel record confirms that while assigned to the 7th Ordnance Company he was a wrecker crewman.  It is further contended that the appellant delivered supplies, missiles and ammunition to the DMZ.  The appellant's service personnel records do not confirm this latter claim.  Still, as a result of this alleged service on the DMZ the Veteran alleges that he was exposed to Agent Orange inservice and that service connection is therefore warranted.  On remand, VA should seek out all information available regarding the Veteran's and his unit's in-service duties.  

VA denied several claims in a November 2014 rating decision.  The Veteran appealed all, save for the claim of entitlement to service connection for a hearing loss, in a February 2015 notice of disagreement.  VA has not yet issued a statement of the case addressing the issues of entitlement to service connection for a back condition, kidney disease, a left ankle disorder, bilateral foot neuropathy, bilateral hand neuropathy, chronic obstructive pulmonary disease, and bilateral hearing loss.  Because the February 2015 notice of disagreement placed the issues in appellate status, these issues must be remanded to the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:
  
1.   The AOJ must make efforts to obtain any and all pertinent records from the Joint Services Records Research Center (JSRRC) and any other pertinent resource in order to secure information pertaining to the Veteran's service in Korea, and to his unit's service with the 7th Ordnance Company, Eighth Army, between December 1970 and December 1971.  The AOJ should specifically seek information regarding any duties performed by the appellant's unit which would include work on the Korean DMZ.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any such records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  To buttress the credibility of his claim of duties on the DMZ the Veteran should provide independently verifiable evidence that independently corroborates his assertions.  Alternatively, he should provide sufficiently complete information that would permit VA to try and secure such evidence.  Such information would include providing VA with the dates of such service, his unit(s) of assignment, and references to any documentation that would independently verify such claimed service.

3.  The AOJ must issue a statement of the case in response to the February 2015 Notice of Disagreement regarding the issues of entitlement to service connection for a back condition, kidney disease, a left ankle disorder, bilateral foot neuropathy, bilateral hand neuropathy, chronic obstructive pulmonary disease, and bilateral hearing loss.  An appropriate period of time should be allowed for response.  The Veteran must be notified that a timely substantive appeal must be filed in order to complete the appeal should any claim remain denied. 

4.  After the development requested has been completed, the RO should review the reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the foregoing and any other indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

